                            IN TH[, UNITED STATES DISTIIICT COURT
                            FOR THE NORTTIERN DISTII.ICT OF TEXAS
                                       ABILENE DIVISION

JOSEPH WILLIAMS,                                          s
Institutional ID No. 1924881                              s
 SIDNo.5033432                                            s
 Previous TDCJ ID Nos. 8l 8 813, 1s28780                  $
                                                          $
                                           Plaintifi      $
                                                          $
                                                          $    CIVIL ACTION NO. l:17-CV-00140-C
                                                          $
 .lOllN WEIjKS. c/ a/..                                   $
                                                          $
                                                          $
                                        Defendants.       $


                   o IIDE,IT ACCEPTING RIiPORT AND RECOMMENDATION
                         OF THE UNITED STATES MAGISTRATE JUDGE

           Plaintiff, proceeding pro   se and in .forma   pauperu, filed     a   civil rights complaint on

September      18,20fi.t    Under the then-applicable version of Special Order No. 3-301, the case

was assigned to the docket of the United States Magistrate Judge for screening pursuant to

28 U.S.C. $$ 1915 and        l9l5.A. The United       States Magistrate Judge entered a Report and

Recommendation on April 16,2019, recommending that the instant complaint be dismissed with

prejudice for failure to state a claim upon which relief may be granted. PlaintitTtimely filed a

response with objections to the Report and Recommendation.2

           The undersigned Senior United States District Judge has conducted an independent, de

novo review ofthe relevant portions ofthe record in this case and has examined the findings,

conclusions, and recommendations ofthe Magistrate Judge. Plaintiffs objections are



I See   (.oopert,. Brutkshire,TOF.3d3'77,379(5thCir. 1995) (finding that prisoner's pro   se   complaint allegirg a
S 1983 action would be deemed "filed'' as ofthe date hc deposited it in the prison mail system, not as   ofthe date it
rvas received by the district court clerk).
r Plaintitf sought, and was granted, an extension of time to file his objections.
OVERRULED. The Court ACCEPTS                  and ADOPTS the Findings, Conclusions, and

Recommendation of the United States Magistrate.

        IT IS THEREFORE ORDERED that Plaintifls complaint and all claims alleged therein

are DISMISSED with prejudice for failure to state a claim upon which relief may be granted.s

        This dismissal shall count as a qualifying dismissal under 28 U.S.C. $ l915(g) and

Adepegba v. Hammons,l03 F.3d 383 (5th Cir. 1996).

        Dismissal ofthis action does not release Plaintiff or the institution where he is

incarcerated from the obligation to pay any filing fee previously imposed. See ll'illiams             v.


Roberrs,   ll6F.3d 1126,1128 (5thCir. 1997).

        A copy ofthis order shall be sent to all parties appearing pro       se     by first class mail and to

any attomey of record by first class mail or electronic notification.

        Plaintiff is advised that if he appeals this Order, he will be required to pay the appeal fee

of $505.00 pursuant to the PLRA, and he must submit an application to proceed informa

pauperis and a 6-month Certificate of Inmate Trust Account at the same time he files his notice

of appeal.

        Any pending motions are DENIED.

        Judgment shall be entered accordingly.

        SO ORDERED.

        Dated Septembe,       ( ,rlrr.

                                                   SA        C        INGS
                                              \            Unit    State   Distric



                                                                                t

I As set out in the Repo( and Recommendation, those claims that are barred by Heck v Humphrey, 512 U.S.    4'77
( I 994) are dismissed with prejudice to being assefied again until the Hec& conditions are satisfied
